Title: General Orders, 3 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook saturday April 3rd 1779.
Parole Jutland—C. Signs Jersey—Jamestown—


The contracts for shoes (in exchange for hides) made by officers commanding brigades in consequence of Lord Stirling’s orders of the 1st of January and previous to the suspension thereof on the 6th of February are to be immediately reported to the Adjutant General with the greatest exactness—These reports are to comprehend the names and places of residence of the Persons with whom the Contracts were made; the precise number of shoes contracted for and the terms on which they were to be furnished; The number of shoes received in consequence of the contract and the quantity of hides delivered towards the payment.
